Holmes, J.
The defendants were severally found guilty in the Superior Court. If the record of the proceedings in the district court failed to disclose that the defendants severally pleaded, or were severally found guilty, then the jurisdiction of the appellate court would not be affected. The district court had jurisdiction, and any irregularity in its proceedings was rendered immaterial by the appeal which vacated the judgment of that court. Commonwealth v. O'Neil, 6 Gray, 343, 345. Commonwealth v. Tinkham, 14 Gray, 12. Commonwealth v. Holmes, 119 Mass. 195, 199.
If we are to assume that the only copy of the complaint was that set forth in the copy of the conviction, and that this copy was given to the jury, the failure to send up a separate copy of the complaint would not affect the jurisdiction of the Superior Court and therefore could not be made the foundation of a motion in arrest of judgment. Pub. Sts. c. 214, § 27. Commonwealth v. Intoxicating Liquors, 97 Mass. 600. We express no *396opinion whether the Pub. Sts. c. 155, § 60, require a separate copy of the complaint to be transmitted. There is no do.ub't that the established practice of sending one is proper, and should be adhered to. See Commonwealth v. Oakes, ante, 59.
Motion overruled.